                     Case 18-82413                      Doc 33             Filed 05/15/20 Entered 05/15/20 14:49:29                           Desc Main
                                                                             Document     Page 1 of 1




  Debtor         1           Byron ltlt. Huyghues-$e$Fpinlas
                                Narne
                             Fir!1                   Mbilte iLame                            La* Na/ne
  Debtor 2
  t$pouseit      tttln$)     Fifst   N;rne                          fuidder{ile              lagtNanp

  United States Bankruptcy Courtfor               the:       NORTHERN DISTRICT OF ILLINOIS

  Casenumber 18-824?3
  {illnriii'nt                                                                                                                                ll   Check if ihis is an
                                                                                                                                                   amended iling



 Qjficial Fornr 106Dec
                                     Absut an lndividual Debtorls schedules                                                                                               12r,t5

 lf two rnarried people arelliing together, both are equally,responslble for supplying correct information.

You rnust file lhis fciirn vvhenevel you f le banlryptcy sehedules or amended srhedules, lYlalring a false $tatemen! concealing prbperty, or
obtaining rooney, sr propprly !y f;aud in,epnryeqiion whh a bankruptqf case *an resullin flnes upto $250.*01!; or *apris.n*"ttlfoi.rp to eO
years, or both.18 U,S,C" $5 152, 134J, 1519, and 3571-




t"isn'etow
         $id you pay or agr€e          to.   pay Someene vrrhp is; NOT an:aftorney to help you ffll out ban*ruptay forrns?


          ilNc
          tl Yes- Nallre of person                                                 -                                       A{ech Ssn*n prcy Peli$on FmpaierlS Not'Ce,
                                                                                                                           Seddratbn, andSlgrqtore {Ofticial Forin I1S}


        Under penal!1r of perjury, I                             I have read lh€ surnmary and sehedu.les   filed witlr this declaration and
        that               trueand
         x                                                                                   x
                                                                                                 Signature of Debtor   2

                                                    w                                            Dale




Oflicial Form        1O6Dec                                       Declaration About an lndMiJual Debtofs $chedules
Sottirar€ Copr{ighl   lc} f gS;2@ 3€$ Case     l-LC -   w   bestc4ie.6in                                                                                   Sest   gas   Bnnhfijplsy
